DETAILED ACTION
	This is in response to communication received on 2/16/21.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 8/3/10.

Election/Restrictions
Claims 1, 4, 5, and 7-11 are allowable. The restriction requirement for the species election, as set forth in the Office action mailed on 3/9/20 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species A, B is withdrawn.  Claims 4, and 13, directed to a Species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 14-12, directed to Invention II remain withdrawn from consideration because the claims do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Claim Rejections - 35 USC § 112
The claim rejection(s) under pre-AIA  35 U.S.C. 112 2nd Paragraph or AIA  35 U.S.C. 112(b) as being as being indefinite for failing to particularly point out and distinctly claim the subject matter on claims 1-2 and 4-12 are withdrawn because the claims have been amended.  

Claim Rejections - 35 USC § 102
The claim rejection(s) under 35. U.S.C. 102(a)(1) as being anticipated by Imbrogno et al. (Pulsed-laser-ablation based nanodecoration of multi-wall carbon nanotubes by Co-Ni for dye-sensitized solar cell counter electrode applications) on claim 1, 6-7 and 11 is withdrawn because the independent claim 1 has been amended.
The claim rejection(s) under 35. U.S.C. 102(a)(1) as being anticipated by Lappalainen et al. (US PGPub 2012/0244032 Al) on claim 1, 6-7 and 11 is withdrawn because the independent claim 1 has been amended.
Claim Rejections - 35 USC § 102/103
The claim rejection(s) under 35. U.S.C. 102(a)(1) as being anticipated by or in the alternative, under 25 U.S.C 103 as obvious over Miyake et al. (5,064,520) on claims 1 and 11 is withdrawn because the independent claim 1 has been amended.
The claim rejection(s) under 35. U.S.C. 102(a)(1) as being anticipated by or in the alternative, under 25 U.S.C 103 as obvious over King et al. (5,080,455) on claims 1 and 11 is withdrawn because the independent claim 1 has been amended.

Claim Rejections - 35 USC § 103
The claim rejection(s) under pre-AIA  35 U.S.C. 103(a) as being obvious over Lappalainen et al. (2012/0244032 Al), as applied to claims 1, 6-7 & 10-11 above, and further in view of Y.L.Wang et
al. ("Nucleation and growth of nanoparticles during pulsed laser deposition in ambient gas"); optionally considering Yoshida et al. (2002/0014441 Al) on claims 8-9 is withdrawn because the independent claim 1 has been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Miyake et al. (5,064,520), as applied to claims 1 & 11 above, and further in view of Antici et al. ("lsochoric heating of matter by laser-accelerated high-energy protons") claim 2, 4-5, 7 and 12 is withdrawn because the independent claim 1 has been amended.  
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over King et al. (5,080,455), as applied to claims 1, 6-7 & 10-11 above, and further in view of Lyngnes et al. (2016/0289819 Al) on claim 8 is withdrawn because the independent claim 1 has been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Miyake et al. (5,064,520), in view of Antici et al. ("lsochoric heating of matter by laser-accelerated high-energy protons"), as applied to claims 1-2, 4-5, 7 & 11-12 above, and further in view of King et al. (5,080,455) on claim 1-2, 4-5, 7 and 11-12 is withdrawn/maintained because the claims have been cancelled/amended.  
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over King et al. (5,080,455) alone or optionally as combined with Miyake et al. (5,064,520), in view of Antici et al. ("lsochoric heating of matter by laser-accelerated high-energy protons"), as applied to claims 1-2, 4-7 & 10-12 above, and further in view of Li et al. (2015/0069667 Al) on claim 10 is withdrawn because the independent claim 1 has been amended.

Reasons for Allowance
Claims 1, 3-5, 7-11, and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: The independent claim 1 contains the limitations of “irradiating a solid metallic irradiation target with a laser-accelerated proton beam to induce explosive boiling and detach micro- and nano-crystals from the irradiation target and nucleation of the micro- and nano-crystals in a plasma plume composed by ions and atoms detached from the laser-irradiated irradiation target”. These limitations, within the context of the overall claim, are not taught not suggested by the prior art on record. See as follows:
MIYAKE (US Patent 5,064,520) teaches a particle beam used to irradiate a surface, and mentions the use of a laser to induce a plasma, but is silent on using the 
KING (US 5080455) is entirely silent on a laser.
ANTICI (US PGPub 10705036) teaches a laser-accelerated ion beam for use in an spectroscopy method and system, and is entirely silent on using the ion beam as part of a coating process (abstract)
YAMADA (US 2001/0000334) teaches a coating process wherein a laser beam irradiates a target (abstract) and there is not particle accelerated by the laser beam with which the target substrate is irradiated. Similarly LAPPALAINEN (US PGPub 2012/0244032) teaches a process wherein a laser pulse irradiates the surface of a target substrate (abstract) and there is no particle accelerated by the laser beam with which the target substrate is irradiated. Also, LIU (US PGPub 2014/0017416) teaches a coating process wherein a laser beam irradiates a target (abstract) and there is not particle accelerated by the laser beam with which the target substrate is irradiated.
YOSHIDA (US PGPub 2002/0014441) teaches an aerosol generation and selection section (abstract).
Specifically, the art which teaches a proton accelerated by a laser beam is not analogous to the coating processes wherein a laser is used to irradiate a target substrate to coat a secondary substrate.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
This application is in condition for allowance except for the presence of claims 17 and 20 directed to an invention non-elected with traverse in the reply filed on 5/6/20. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114.  The examiner can normally be reached on 7-11 and 1-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717